Motion Granted; Order filed October 17, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00272-CV
                                  ____________

                     BENJAMIN K. SANCHEZ, Appellant

                                        V.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
     SOUNDVIEW HOME LOAN TRUST 2006-OPT4, ASSET-BACKED
          CERTIFICATES, SERIES 2006-OPT4, HOMEWARD
      RESIDENTIAL, INC. F/K/A AMERICAN HOME MORTGAGE
       SERVICING, INC., AND REAL TIME RESOLUTIONS, INC.,
                            Appellees


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-06133

                                   ORDER

      The clerk’s record was filed June 20, 2013. On October 4, 2013, appellant
filed a motion to correct the clerk’s record and extend time to file his appellate
brief. According to appellant’s motion, the record does not contain:
a. Doc. 51211456 – Proposed Temporary Restraining Order and Order Setting
Temporary Injunction Hearing

b. Doc. 54144012 – Notice of Submission

c. Doc. 54144013 – Proposed Order

d. Doc. 54166295 – Notice of Submission on Defendant Real Time Resolutions,
Inc.’s No Evidence Motion for Summary Judgment

e. Doc. 54166296 – Proposed Order

f. Doc. 54166300 – Notice of Submission

g. Doc. 54268254 – Proposed Order Setting Hearing

h. Doc. 54264023 – Plaintiffs’ Notice of Change of Telephone & Facsimile
Numbers

i. Doc. 54281698 – Plaintiffs’ Verified Opposed First Motion for Continuance

j. Doc. 54281699 – Plaintiffs’ Verified Opposed Motion to Strike Deemed
Admissions

k. Doc. 54281700 – Exhibit A – Plaintiffs’ Response to Defendants’ First Request
for Admissions

l. Doc. 54281752 – Proposed Order Granting Continuance

m.Doc. 54281701 – Proposed Order Striking Deemed Admissions

n. Doc. 54477966 – Order Signed Denying Continuance

o. Doc. 54905419 – Notice of Hearing on Plaintiff’s Verified Motion for New Trial

p. Doc. 55106115 – Plaintiffs’ Verified Motion for Sanctions against Defendant
Real Time Resolutions, Inc. and its Counsel Anthony Petrocchi

q. Doc. 55106116 – Exhibit A

r. Doc. 55106117 – Exhibit B

s. Doc. 55106118 – Exhibit C
t. Doc. 55106119 – Exhibit D

u. Doc. 55070772 – Notice of Hearing on Plaintiffs’ Request for Sanctions

v. Doc. 55097429 – Notice of Hearing on Plaintiffs’ Verified Motion for Sanctions
against Defendant Real Time Resolutions, Inc. and its Counsel Anthony Petrocchi

w. Doc. 55099482 – Rule 11 Agreement

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before November 14, 2013, containing the above-listed items.

      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted item is not a part of the case file. Appellant’s brief is due 30 days after the
supplemental clerk’s record is filed.



                                 PER CURIAM